Per Curiam.
The judge who tried this case had, by consent of the par- . ties, the advantage of a personal view and inspection of the premises. It is impossible, therefore, to characterize any of his findings of fact as unwarranted by the evidence. His opinion, given above, seems to us to justify the conclusions of law drawn from those findings. The only exception taken on the trial which is argued here relates to the admission in evidence of the opinions of witnesses in regard to the damage to the farm which would result from-the want of an underground crossing proposed. The evidence was no doubt offered for the purpose of a comparison between the loss to be sustained on the one hand, if the crossing were not constructed, and the expense to be incurred on the other hand, in its construction, as bearing upon the question of the form of the relief to be granted. But there was no finding or request ¡to find on that subject, so that the evidence, if not strictly admissible, was not to the prejudice of the defendant.
The judgment appealed from should be affirmed, with costs.